DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US PG Pub. 20070252076) in view of Takezawa et al. (US PG Pub. 20040032569).
Regarding claim 1, Nishida discloses a projection-type display apparatus (illustrated in fig. 1) comprising: 
a light source apparatus (light source device 10 includes a light source 11 of fig. 1); 
a first optical system (an illumination optical system 20 of fig. 1) that includes a superimposing lens (superimposing lens 23 of fig. 1) and that illumination light outputted from the light source apparatus enters (illustrated in fig. 1); 
a second optical system (color separating optical system 30 of fig. 1) including a first color separator (first dichroic mirror 31 of fig. 1), a mirror (reflecting mirror 33 of fig. 1), and a field lens (field lens 35a of fig. 1); and 

the first color separator (31) reflects toward the mirror (the separator 31 reflects light to the mirror 33; shown in fig. 1), first light (red) that is contained in the illumination light (para. 0026; a high-pressure mercury lamp, and emits substantially white light (which includes red, green and blue light) having the amount of light required to form an optical image) and that belongs to a first wavelength band (red), and transmits light that belongs to a wavelength band excluding the first wavelength band (green and blue get transmitted through the color separator and red gets reflected to mirror 33), 
the mirror (33) reflects, toward the field lens (field lens 35a of fig. 1), the first light reflected by the first color separator (red light is reflected by the dichroic mirror 31), 
an angle between an optical axis of the superimposing lens and the first color separator is greater than 45o in a plan view of the first optical system (para. 0040; the first dichroic mirror 31 is arranged at an angle slightly larger than 45o with respect to the optical axis OA of illumination light), 
an optical axis (shown below in examiners illustration of fig. 1) of the field lens (35a) is substantially parallel to an optical axis of the first optical system (shown in fig. 1 as OA within the first optical system 20), and 

    PNG
    media_image1.png
    280
    434
    media_image1.png
    Greyscale

Nishida fails to teach an optical enclosure that accommodates the second optical system, and wherein the optical enclosure includes a fixing section that holds and fixes the first color separator.
Takezawa discloses an optical enclosure (shown in fig. 18; the optical enclosure 600B) that accommodates the second optical system (color separation optical system 200 of fig. 18), and wherein the optical enclosure (600B) includes a fixing section that holds and fixes the first color separator (shown below in the examiners illustration of fig. 18).

    PNG
    media_image2.png
    415
    553
    media_image2.png
    Greyscale



Regarding claim 2, Nishida discloses wherein the first color separator and the mirror are so disposed as to be substantially parallel to each other (para. 0040; the first dichroic mirror 31 is arranged substantially parallel to the first reflecting mirror 33).

Regarding claim 3, Nishida discloses further comprising a mirror that is adjustable with respect to the optical axis of the field lens (para. 0034; the first reflecting mirror 33 also deviates from the reference angle of 45.degree. for reflecting the R light component by a predetermined angle). 
Nishida fails to explicitly teach a moveable section that moves the mirror; however, the mirror is not floating in the air nor is it moving on its own; therefore, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify an adjustable reflecting mirror to have a moveable section in order to allow the adjustable mirror to be adjusted.

Regarding claim 4, Nishida discloses wherein the second optical system (30) includes a second color separator (second dichroic mirror 32 of fig. 1) that, out of the light (comprises blue and green) that belongs to a wavelength band excluding the first wavelength band (red), reflects second light (green light) that belongs to a second wavelength band (green), and transmits third light (blue light) that belongs to a 

Regarding claim 5, Nishida discloses further comprising a first modulator (liquid crystal panel 41a of fig. 1) that modulates the first light (red light), a second modulator (liquid crystal panel 41b of fig. 1) that modulates the second light (green light), a third modulator (liquid crystal panel 41c of fig. 1) that modulates the third light (blue light), and a color combiner (para. 0036; cross dichroic prism 50 combines the R, G, and B optical images) that combines lights which are respectively modulated by the first modulator, the second modulator, and the third modulator (para. 0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	9 February 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882